Citation Nr: 0211630	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to June 
1958.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional; Office (RO) located in Montgomery, 
Alabama.


FINDING OF FACT

The residuals of frozen feet are of service origin.


CONCLUSION OF LAW

The residuals of frozen feet were incurred during active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and an August 2001 letter from the RO to the veteran.  This 
letter also informed the veteran of the VCAA and that the VA 
would obtain all evidence identified by the veteran.  The 
record shows that all pertinent evidence has been obtain and 
the Board finds that the VA has satisfied met provisions of 
the VCAA.

The service medical records reflect no reference to cold 
exposure.  The treatment records show that the veteran served 
aboard the U.S.S. Saratoga from 1956 to 1958.  These records 
reflect that the veteran was treated frequently beginning in 
July 1956 for pain and swelling of the ankles.  When 
hospitalized in July 1956 the initial impression was 
arthritis.  When discharged in September 1956 it was 
determined that the cause was unknown.

A VA examination was conducted in August 1999.  At that time 
the veteran reported that while serving aboard the U.S.S. 
Saratoga from 1957 to 1958 he was on an eight-hour watch on 
deck he developed noticeable weakness and tiredness.  The 
following day he awoke with swollen ankles.  His current 
symptoms included painful feet.

The examination showed diminished sensation to pain and touch 
as testing proceeded below the knees.  There was tenderness 
of both medial malleolar.  There was no ankle edema.  Range 
of motion of both ankles was normal.  He appeared to have pes 
planus and a valgus deformity of the feet.  The femoral 
pulses were present.  The popliteal and pedal pulses were 
absent.  There was no edema or hair loss of the lower 
extremities.  The skin was not atrophic.  The temperature was 
normal.  There was a suggestion of Raynaud's phenomenon of 
his feet and ankles.  The examiner indicated that there was a 
suspected remote injury to the ankles and feet from prolonged 
cold exposure and prolonged standing.  There was superimposed 
vascular insufficiency of the lower extremities secondary to 
hypertension and chronic cigarette smoking.

The veteran received intermittent treatment at a VA facility 
from 2000 and 2002 for several problems, including painful 
feet.

A VA examination was conducted in November 2001.  At that 
time the veteran reported that after standing an eight-hour 
watch his feet felt cold.  He believed they were slightly 
bluish.  The next day they were swollen.  He was treated an 
offered special shoes.  He stated that his feet were 
exquisitely sensitive when exposed to the cold and became red 
and painful.

The veteran reported that hyperhidrosis had not been present.  
The veteran had a problem with paraesthsias and numbness.  He 
indicated that he had chronic pain probably since the 1950s.  
He had a fungal infection of the toes.  He had pain and 
stiffness in the ankle joints with limitation of motion.  He 
had edema if he stood for any length of time.  His skin was 
thin and reddish-pine, which were relatively mild changes 
which had been present for a long time.  He had a cold 
feeling in his feet which had been present for the past few 
years.  He reported constant numbness, tingling, and burning.  
He stated that after being on his feet working he experienced 
numbness, tingling, and dysesthesias.   

The examination showed that the skin color of his feet was 
reddish pink.  There was no edema.  The temperature was 
slightly cool.  There was mild atrophy.  There was no hair 
growth on the feet.  From the distal leg down to the ankle 
there was abundant hair growth.  His reflexes were 
diminished.  He had a sensation of painful tingling, which 
was worse when his feet were recumbent.  His proprioception 
was markedly diminished in his feet.  He had markedly 
abnormal sensation in his feet.  His ankles had decreased 
range of motion.  Pes planus was present.  He had pain on 
manipulation of the ankles and on standing.  His dorsalis 
pedal pulses were barely palpable on the left and not on the 
right.  The posterior tibialis were not palpable.  His 
popliteals were present but diminished.  There was no 
evidence of Raynaud's disease.

X-rays of the feet showed hallux valgus with mild 
degenerative changes.  X-rays of the ankles showed a mild 
spur formation involving the medial and lateral malleoli on 
the right.  There was a small calcific density on the left by 
the medial malleolus which may have been an accessory ossicle 
or related to previous trauma.  Small calcaneal spurs were 
noted bilaterally. 

The impression was that although it was not entirely straight 
forward, it was as likely as not that some of the veteran's 
current symptoms were related to a cold induced injury.

Electromyogram and nerve conduction studies were conducted at 
a VA facility in December 2001.  The conclusion was that 
there was no evidence of peripheral neuropathy.  

Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability, which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 C.F.R. § 3.102 (2001) provides that when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the claimant."

To summarize, the veteran's statements are considered to be 
competent evidence when describing an inservice incident and 
the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence 
does not show that the veteran possesses medical expertise 
and is it contended otherwise.

In this regard the service medical records contain no 
reference to cold exposure.  However, the August 1999 and 
November 2001 VA examinations indicate that a portion of the 
veteran's current symptoms of the feet is related to a cold 
injury.  There is no indication of any significant cold 
exposure following service.  As such the Board finds that the 
evidence is in equipoise and as such the benefit of the doubt 
is in the veteran's favor.  Accordingly service connection 
for the residuals of frozen feet is warranted.  


ORDER

Entitlement to service connection for residuals of frozen 
feet is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

